         Case 1:20-cv-10701-DPW Document 36 Filed 04/17/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                                           )
 MICHAEL MCCARTHY, et al.,                                 )
                                                           )   CIVIL ACTION NO.
                                Plaintiffs,                )   1:20-cv-10701-DPW
                                                           )
                -against-                                  )   PRELIMINARY EQUITABLE
                                                           )   RELIEF REQUESTED
 CHARLES D. BAKER, et al.,                                 )
                                                           )
                                Defendants.                )
                                                           )

                  DECLARATION OF DAVID D. JENSEN REGARDING
                   THE PROVISION OF NOTICE OF THE MOTION

       I, David D. Jensen, declare as follows:

       1.      I am an attorney admitted to practice in the state courts of New York and New

Jersey, as well as in various federal courts. I am admitted pro hac vice in this matter. I am over

18 years of age and am competent to testify on my own behalf. I submit this declaration to

provide details about how the Plaintiffs provided the Defendant police chiefs with notice. As

detailed herein, all of the Defendant police chiefs received actual notice of the temporary

restraining order and preliminary injunction motions no later than April 15, 2020.

       2.      I filed the moving papers (motion, memorandum and declarations) for Plaintiffs’

motion for a temporary restraining order and a preliminary injunction using the Court’s CM/ECF

system between 11:09 p.m. and 11:25 p.m. on April 14, 2020. Immediately after I filed the

moving papers, I took action to provide each of the four Defendant police chiefs with actual

notice of the motion papers.

       3.      With regard to Defendant (former) Chief Albert Dupre of the Fall River Police

Department, I could not locate a fax number or a general email address for the police department.
         Case 1:20-cv-10701-DPW Document 36 Filed 04/17/20 Page 2 of 3



I emailed the moving papers to the department’s major crimes email address (MCD@frpd.org)

and to the Town Attorney (lawoffice@fallriverma.org) at 11:42 p.m. on April 14, 2020.

       4.      At 1:27 p.m. on April 15, 2020, I received an email from Gary Howayeck, an

attorney representing Albert Dupre. The email indicated that Alan Rumsey, the Corporation

Counsel of the City of Fall River, had notified him of my email with the moving papers. He told

me that Albert Dupre is no longer the chief of the Fall River Police Department. I spoke with

him by telephone shortly thereafter (on April 15, 2020). He told me that he had spoken about this

matter with Mr. Rumsey, and I told him that the proper defendant was the current police chief.

Immediately thereafter, I dispatched a process server to formally serve the acting police chief

(which has now taken place).

       5.      With regard to Defendant Chief Robert Rufo of the Woburn Police Department, I

faxed the moving papers to the police department at (781) 897-5859, and I also emailed the

moving papers to both the police department’s main email address (police@woburnpd.com) and

the Woburn Law Department (ecdoucette@cityofwoburn.com) at 11:47 p.m. on April 14, 2020.

       6.      At 12:35 a.m. on Aril 15, 2020, I received notice that the fax to (781) 897-5859

had not been successful because there was no answer. Regardless, at 10:54 a.m. on April 15,

2020, I received notice from the CM/ECF system that Chief Rufo had appeared in this matter.

       7.      With regard to Defendant Chief Keith Pelletier of the Westport Police

Department, I faxed the moving papers to the police department at (508) 636-4108 and I also

submitted them to Hillary Harris, who is indicated on the police department’s website to be the

Administrative Assistant, using the Police Department’s “contact” portal on its website shortly

before midnight on April 14, 2020.




                                                -2-
         Case 1:20-cv-10701-DPW Document 36 Filed 04/17/20 Page 3 of 3



       8.      At 1:04 a.m. on April 15, 2020, I received confirmation that the 69-page fax to

(508) 636-4108 had been successfully transmitted. At 10:54 a.m. on April 15, 2020, I received

notice from the CM/ECF system that Chief Pelletier had appeared in this matter.

       9.      With regard to Defendant Chief Matthew Sonnabend of the Barnstable Police

Department, I faxed the moving papers to the police department at (508) 790-4167 and I also

emailed them to the Barnstable Town Attorney (karen.nober@town.barnstable.ma.us) at 12:10

a.m. on April 15, 2020. In addition, I submitted the moving papers to the Barnstable Police

Department using the “contact” portal on its website at the same approximate time.

       10.     At 1:18 a.m. on April 15, 2020, I received confirmation that the 69-page fax to

(508) 790-4167 had been successfully transmitted. At 8:29 a.m. on that same date, I received an

email from Charles McLaughlin, Senior Counsel for the Town of Barnstable, acknowledging

receipt of the moving papers. Mr. McLaughlin indicated he could not accept service for all of the

claims, so I instructed a process server to complete service (which has now taken place).

       I affirm all of the foregoing statements under penalty of perjury under the laws of the
       United States of America.

Dated: April 17, 2020

                                              /s/ David D. Jensen
                                              David D. Jensen



                                    CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on April 17, 2020.

                                                  /s/ David D. Jensen
                                                  David D. Jensen



                                                -3-
